*760ORDER
PER CURIAM.
Appellant, John 0. Blake (“Blake”), appeals the judgment of the Circuit Court of the City of St. Louis granting summary judgment in favor of respondent, the City of St. Louis (“the City”). Blake argues that a genuine issue of material fact exists as to whether Blake intended to waive his claim by paying the late penalties and also that the City lacked legal authority to impose the late penalties. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).